DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2 March 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang 2015/0159937. As to claim 1, Jang discloses a refrigerator 1 comprising an outer case 13 configured to form an external appearance, an inner case 11 provided inside the outer case and forming a storage compartment, and a vacuum insulator 100 provided between the outer case and the inner case; see Fig. 2. The vacuum insulator in Jang includes a core material 110 formed of glass fibers [0016], an adsorbent [0020] configured to adsorb a heat transfer medium, and an envelope 130, 140 configured to accommodate the core material and the adsorbent. Jang also discloses that the glass fibers in the core may have a diameter of 3 to 6 microns [0085]. The examiner takes note of the fact that the prior art diameter range partially overlaps the instantly claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. 
As to claim 2, Jang discloses this feature at [0016].
As to claim 4, Jang discloses this feature at [0085].

As to claim 7, since the product disclosed in Jang has essentially the same structure and uses the same materials as instantly claimed, the product in Jang is considered to inherently possess the claimed thermal conductivity. In any event, it would have been obvious to one of ordinary skill in the art to adjust the sizes and spacing of the various parts in the Jang product to produce a product within the claimed conductivity since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claims 8, 9 and 13, Jang discloses first and second envelopes 130, 140 each having multiple layers coupled together at extension portions; see Fig. 5. The innermost layer of the first envelope can be considered to be a barrier layer as instantly claimed.
As to claim 10, Jang discloses these well-known features at [0085] - [0112]. 
As to claim 11, Jang discloses this feature in [0020].
As to claim 12, Jang discloses this feature in [0088].

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang 2015/0159937 as applied to claims 1, 2, 4 and 6-13 above, and further in view of Nagarajan 2015/0118434. Jang discloses the invention substantially as claimed; see the above rejection. However, Jang is silent as to the porosity or basis weight of his fibrous core. Nagarajan discloses a vacuum insulation panel comprising a glass fiber core with a porosity of greater than 90% which fails within the claimed range. It would have been obvious to one of ordinary skill in the art to form a fibrous core in Jang with a porosity within the claimed range in view of the teachings in Nagarajan in order to optimize insulation properties.
As to claim 5, Nagarajan discloses a high core porosity as noted above. A high porosity would suggest a core with a low basis weight. Therefore, it would have been obvious to one of ordinary skill in the art to use a core in Jang with a low basis weight, such as a weight within the instantly claimed broad 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783